Title: Samuel Butler (for Hezekiah Niles) to Thomas Jefferson, 16 December 1818
From: Niles, Hezekiah,Butler, Samuel
To: Jefferson, Thomas


          
            Sir
            Baltimore
16th Decr. 1818.—
          
          Your favor of 9th Inst is at Hand covering five dollars for your subscription to the Weekly Register for the current year—inclosed you have a rect for the same. and please receive thanks for your polite attention and punctuality.
          
            With great respect I am sir yours
              S. Butler in behalf of Hez. Niles  who at present is out of Town—
          
        